

115 HR 6559 IH: Social Security Administration Modernization Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6559IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the Social Security Administration’s service to the public, to strengthen the Disability
			 Insurance program, and to protect the trust funds.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Social Security Administration Modernization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving SSA Operations and Service
					Sec. 101. Vacancies in the Social Security Administration.
					Sec. 102. Loss of credit for Federal pension after certain violations.
					Sec. 103. Single point of contact for identity theft victims.
					Sec. 104. Report on position of Chief Actuary.
					Sec. 105. Providing information on employment support services.
					Sec. 106. Online benefit assessment tools.
					Sec. 107. Annual reporting requirements.
					Title II—Strengthening the Disability Insurance Program
					Sec. 201. Updating of medical-vocational guidelines.
					Sec. 202. Quality reviews of hearing dispositions.
					Sec. 203. Reimbursement of representative travel expenses.
					Sec. 204. Immediate suspension of claimant representatives upon certain convictions or disbarment.
					Sec. 205. Reconsiderations of disability cessation determinations.
					Title III—Protecting Social Security’s Trust Funds
					Sec. 301. Terms of Public Trustees of the Trust Funds.
					Sec. 302. Revisions to provisions limiting payment of benefits to fugitive felons under title II of
			 the Social Security Act.
					Sec. 303. Real property acquired by the Trust Funds.
					Sec. 304. Require child beneficiaries to attend school.
					Sec. 305. Minimum monthly withholding to recover old-age, survivors, and disability insurance
			 overpayments.
					Sec. 306. Clarification of the treatment of overpayments.
				
			IImproving SSA Operations and Service
			101.Vacancies in the Social Security Administration
 (a)In generalSection 702 of the Social Security Act (42 U.S.C. 902) is amended by adding at the end the following:
					
 (f)Vacancies(1)In any case in which the President designates an officer of the Government (other than the Deputy Commissioner) to serve as Acting Commissioner in the event of a vacancy in the office of the Commissioner, such officer may serve in such office—
 (A)for no longer than 210 days beginning on the date the vacancy occurs; or (B)subject to paragraph (2)(A), once a first or second nomination for the office is submitted to the Senate, from the date of such nomination for the period that the nomination is pending in the Senate.
								(2)
								(A)
 (i)If the first nomination for the office is rejected by the Senate, withdrawn, or returned to the President by the Senate, such officer of the Government may continue to serve in an acting role for no more than 210 days after the date of such rejection, withdrawal, or return.
 (ii)Notwithstanding subparagraph (A), if a second nomination for the office is submitted to the Senate after the rejection, withdrawal, or return of the first nomination, the officer of the Government serving in an acting role may continue to serve—
 (I)until the second nomination is confirmed; or (II)for no more than 210 days after the second nomination is rejected, withdrawn, or returned.
 (B)If the office of the Commissioner becomes vacant during an adjournment of the Congress sine die, the 210-day period under paragraph (1) shall begin on the date that the Senate first reconvenes.
								(C)
 (i)With respect to any vacancy of the office of the Commissioner that exists during the 60-day period beginning on a transitional inauguration day, the 210-day period under paragraph (1) shall be deemed to begin on the later of the date occurring—
 (I)90 days after such transitional inauguration day; or (II)90 days after the date on which such vacancy occurs.
 (ii)In this subparagraph, the term transitional inauguration day means the date on which any person swears or affirms the oath of office as President, if such person is not the President on the date preceding the date of swearing or affirming such oath of office.
 (3)Upon the expiration of the period of service described in paragraph (1), if the Senate has not confirmed a nomination to the office of Commissioner as of such date, such office shall remain vacant until such time as the Senate has confirmed a nomination to such office..
 (b)Timing of appointmentsSection 702(a)(3) of the Social Security Act (42 U.S.C. 902(a)(3)) is amended by striking remainder of such term and inserting remainder of such term, except that the President may appoint a Commissioner to a term of office that has not yet commenced if such term of office will commence before the end of the Presidential term in which the appointment is made.
 (c)Effective dateThe amendments made by this section shall take effect on January 20, 2019. 102.Loss of credit for Federal pension after certain violationsSection 208 of the Social Security Act (42 U.S.C. 408) is amended by adding at the end the following:
				
					(f)
 (1)Notwithstanding any other provision of law, an individual convicted of an offense under subsection (a) may not receive credit under section 8332 or section 8411 (as the case may be) of title 5, United States Code, for any service that occurs on or after the date on which the offense for which the individual was convicted occurs, if, with respect to such conviction, every act or omission of the individual that is needed to satisfy the elements of the offense—
 (A)is committed while the individual is an employee of the Social Security Administration; and (B)directly relates to the performance of the individual's official duties.
 (2)An individual convicted of an offense described in paragraph (1)— (A)shall not, after the date of the conviction, be further eligible to participate in the retirement system under chapter 83 or 84 of title 5, United States Code; and
 (B)shall be entitled to be paid any amounts contributed by the individual towards an annuity that were contributed on or after the date on which the offense for which the individual was convicted under this section occurs pursuant to, or in a similar manner as, the terms of section 8316 of such title.
 (3)The Director of the Office of Personnel Management, in consultation with the Commissioner of Social Security, shall prescribe any regulations necessary to carry out this section.
 (4)This subsection shall apply with respect to any offense that occurs on or after the date of enactment of this subsection..
 103.Single point of contact for identity theft victimsTitle VII of the Social Security Act (42 U.S.C. 901 et seq.) is amended by adding at the end the following:
				
					714.Single point of contact for identity theft victims
 (a)In generalThe Commissioner of Social Security shall establish and implement procedures to ensure that any individual who requests a new social security account number due to theft or breach or whose social security account number is used to fraudulently obtain benefits under title II, VIII, or XVI of this Act has a single point of contact at the Social Security Administration throughout the processing of the individual’s case. The single point of contact shall track the individual’s case to completion and coordinate with other units to resolve issues as quickly as possible.
						(b)Single point of contact
 (1)In generalFor purposes of subsection (a), the single point of contact shall consist of a team or subset of specially trained employees who—
 (A)have the ability to coordinate with other units to resolve the issues involved in the individual's case, and
 (B)shall be accountable for the case until its resolution. (2)Team or subsetThe employees included within the team or subset described in paragraph (1) may change as required to meet the needs of the Social Security Administration, provided that procedures have been established to—
 (A)ensure continuity of records and case history, and (B)notify the individual when appropriate..
 104.Report on position of Chief ActuaryNot later than 1 year after the date of the enactment of this Act, the Social Security Advisory Board shall submit a report to Congress on the structure of and services provided by the office of the Chief Actuary of the Social Security Administration, including a discussion of the Chief Actuary’s position within the organizational structure of the Social Security Administration.
			105.Providing information on employment support services
 (a)In generalTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended by inserting after section 218 the following:
					
 219.Information on employment support servicesThe Commissioner of Social Security shall provide individuals who are denied benefits under this title based on an adverse determination of disability information on appropriate public or private entities that provide employment services, vocational rehabilitation services, or other support services..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications for monthly benefits filed on or after the date that is 180 days after the date of the enactment of this Act.
				106.Online benefit assessment tools
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Commissioner of Social Security shall make available on the website of the Social Security Administration a tool or tools to allow an individual entitled to benefits under section 223 of the Social Security Act to obtain an estimate of the potential impact of earnings on the individual’s eligibility for and amount of such benefits.
 (b)No recovery of certain overpaymentsIn any case in which a beneficiary to whom an overpayment is made under section 223 of the Social Security Act shows to the satisfaction of the Commissioner that such overpayment arose as a result of the beneficiary’s reliance on inaccurate information provided by the tool or tools described in subsection (a), the beneficiary shall be considered to meet the criteria in section 204(b)(1) of such Act and there shall be no adjustment of payments to, or recovery by the United States from, the beneficiary with respect to such overpayment.
				107.Annual reporting requirements
 (a)Pre-Effectuation reportSection 221(c)(3)(C) of the Social Security Act (42 U.S.C. 421(c)(3)(C)) is amended by striking April 1, 1992, and annually thereafter and inserting December 31 of each year. (b)Reports on social security account numbers and earnings of aliens not authorized To workSection 290(c) of the Immigration and Nationality Act (8 U.S.C. 1360(c)) is amended—
 (1)by striking fiscal year (beginning with fiscal year 1996) and inserting calendar year; and (2)by striking such fiscal year and inserting such calendar year.
					IIStrengthening the Disability Insurance Program
 201.Updating of medical-vocational guidelinesAs soon as possible after the date of the enactment of this Act, the Commissioner of Social Security shall prescribe rules and regulations that update the medical-vocational guidelines, as set forth in appendix 2 to subpart P of part 404 of title 20, Code of Federal Regulations, used in disability determinations, including full consideration of new employment opportunities made possible by advances in treatment, rehabilitation, and technology and full consideration of the effect of prevalent languages on education.
			202.Quality reviews of hearing dispositions
 Section 205(b) of the Social Security Act (42 U.S.C. 405(b)) is amended by adding at the end the following:
				
					(4)
 (A)The Commissioner of Social Security shall conduct pre-effectuation and post-effectuation quality reviews of hearing dispositions with respect to decisions in connection with applications for benefits under this title, in a sufficient number to ensure compliance with laws, regulations, and other guidance issued by the Commissioner of Social Security.
 (B)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report that includes—
 (i)the total number of cases selected for a quality review as described in subparagraph (A); (ii)the number of such cases in which a decision is remanded; and
 (iii)the number of such cases in which a decision is modified or reversed.. 203.Reimbursement of representative travel expenses (a)Reduction of trust fund expensesSection 201(j) of the Social Security Act (42 U.S.C. 401(j)) is amended—
 (1)by striking , their representatives,; and (2)by striking the last sentence.
 (b)Authorization for certain representative travel expenses To be collected from claimantsSection 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended by adding at the end the following: Notwithstanding the previous sentence, the Commissioner may authorize a representative to collect from a claimant travel expenses incurred by the representative attending reconsideration interviews and proceedings on behalf of the claimant. Such amount authorized to be collected shall not exceed the amount that would be available under section 201(j) for such travel originating within the geographic area of the office having jurisdiction over such proceeding. If a representative receives a fee under an agreement pursuant to paragraph (2)(A) of this subsection, the total amount the representative receives shall be equal to the amount specified under such paragraph plus the amount of any travel expenses authorized under this paragraph..
 (c)Effective dateThe amendments made by this section shall apply with respect to applications for monthly insurance benefits filed on or after the date of the enactment of this section.
 204.Immediate suspension of claimant representatives upon certain convictions or disbarmentSection 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended— (1)in the third sentence, by striking disbarred or each place it appears; and
 (2)by inserting after the third sentence the following: Upon conviction of an individual for a felony or a crime of moral turpitude in a Federal or State Court or, in the case of an attorney, upon disbarment from any court or bar to which he or she was previously admitted to practice, the Commissioner may, after due notice, immediately disqualify or suspend the individual from appearing as a claimant representative before the Social Security Administration, pending an expedited hearing..
				205.Reconsiderations of disability cessation determinations
 (a)In generalSection 205(b)(2) of the Social Security Act (42 U.S.C. 405(b)(2)) is amended, in the matter following subparagraph (C)—
 (1)in the second sentence, by striking where the finding was originally made by the State agency, and shall be made by the Commissioner of Social Security where the finding was originally made by the Commissioner of Social Security and inserting regardless of whether the finding was originally made by the State agency or the Commissioner of Social Security;
 (2)in the third sentence, by striking which was originally made by such State agency; and (3)in the fourth sentence, by striking which was originally made by the Commissioner of Social Security.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to determinations of disability made on or after the date that is 180 days after the date of the enactment of this Act.
				IIIProtecting Social Security’s Trust Funds
			301.Terms of Public Trustees of the Trust Funds
 (a)In generalSection 201(c) of the Social Security Act (42 U.S.C. 401(c)) is amended— (1)by striking With respect to the Federal Old-Age and Survivors Insurance Trust Fund and inserting (1) With respect to the Federal Old-Age and Survivors Insurance Trust Fund;
 (2)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; (3)in the matter preceding subparagraph (A) (as redesignated by paragraph (2))—
 (A)by striking of two members of the public (both of whom may not be from the same political party), who shall be nominated by the President for a term of four years and subject to confirmation by the Senate. and inserting of four members of the public (hereinafter in this title referred to as public trustees), to be appointed in accordance with paragraph (2). A public trustee may not serve more than two consecutive full terms. In any case in which a public trustee leaves office on any date prior to the end of a term, the offices of both public trustees shall be deemed vacant as of such date.;
 (B)by striking member of the Board of Trustees serving as a member of the public and and inserting public trustee; and (C)by striking An individual nominated and confirmed as a member of the public may serve in such position after the expiration of such member's term until the earlier of the time at which the member’s successor takes office or the time at which a report of the Board is first issued under paragraph (2) after the expiration of the member’s term and inserting A public trustee may serve in such position after the expiration of the public trustee’s term until the time at which a successor takes office;
 (4)by striking It shall be the duty of the Board of Trustees to— and inserting the following:  (3)It shall be the duty of the Board of Trustees to—;
 (5)by inserting after not less frequently than once each calendar year. the following:  (2) (A)Public trustees shall be appointed as follows:
									
										(i)
 Two members (each member from a different political party) shall be appointed by the President pro tempore of the Senate with the advice of the Chairman and the Ranking Minority Member of the Senate Committee on Finance. At least one such member shall have demonstrated expertise relating to the Old-Age, Survivors, and Disability Insurance Program and at least one shall have demonstrated expertise relating to the Medicare program.
									
										(ii)
 Two members (each member from a different political party) shall be appointed by the Speaker of the House of Representatives, with the advice of the Chairman and the Ranking Minority Member of the House Committee on Ways and Means. At least one such member shall have demonstrated expertise relating to the Old-Age, Survivors, and Disability Insurance Program and at least one shall have demonstrated expertise relating to the Medicare program.
									(B)
 (i)Except as provided in clause (ii), each public trustee shall serve for a term beginning on the day after the expiration of the term of such member’s predecessor and expiring on the fourth April 1 occurring during such term (or, if later, the date on which the fourth report of the Board is issued under paragraph (2) during such term).
 (ii)Clause (i) shall be applied with respect to initial appointments under this subsection— (I)by substituting first for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the President pro tempore of the Senate (as designated by the President pro tempore of the Senate at the time of nomination);
 (II)by substituting second for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the Speaker of the House of Representatives (as designated by the Speaker of the House of Representatives at the time of nomination); and
 (III)by substituting third for fourth each place it appears in clause (i) with respect to one of the public trustees appointed by the President pro tempore of the Senate (as designated by the President pro tempore of the Senate at the time of nomination).;
 (6)in subparagraph (B) (as redesignated by paragraph (2))— (A)by striking the preceding fiscal year and inserting the preceding calendar year (and during the preceding fiscal year);
 (B)by striking the next ensuing five fiscal years and inserting the next ensuing 75 calendar years (and during the next ensuing 75 fiscal years); and (C)by inserting before the semicolon the following: (or, in any case in which the Board of Trustees determines that such report will not be completed by the first day of April, provide written notification of the expected issue date to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate not later than the first day of March, and written notification of an updated expected issue date not later than 14 days prior to the issue date); and
 (7)in the matter following subparagraph (E) (as redesignated by paragraph (2))— (A)in the first sentence—
 (i)by striking the preceding fiscal year and inserting the preceding calendar year (and during the preceding fiscal year); and (ii)by striking the next ensuing five fiscal years and inserting the next ensuing 75 calendar years (and during the next ensuing 75 fiscal years);
 (B)by striking are reasonable and inserting the following: are reasonable, along with a justification by the public trustees for any response by the Board of Trustees to recommendations from the Social Security Advisory Board received during the previous year regarding such techniques, methodologies, actuarial assumptions, and cost estimates. Such report shall also include an assessment of the previous annual report made in the 1st calendar year of the 10-calendar-year period ending on the first day of the calendar year in which such report is made comparing the projected values in such previous annual report of each demographic and economic assumption made for each of the 10 calendar years in such period with the actual data available with respect to each such assumption for each such calendar year.; and
 (C)by inserting before A person serving the following: Such report shall also include the full names of the attendees of the Trustees Working Group during the report’s development..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to public trustees appointed for terms beginning after April 1, 2019, and with respect to reports issued for fiscal years after 2018.
				302.Revisions to provisions limiting payment of benefits to fugitive felons under title II of the
			 Social Security Act
				(a)In general
 (1)Fugitive felon warrant requirementSection 202(x)(1)(A)(iv) of the Social Security Act (42 U.S.C. 402(x)(1)(A)(iv)) is amended— (A)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of;
 (B)by striking the place from which the person flees the first place it appears and inserting the jurisdiction issuing the warrant; and (C)by striking the place from which the person flees the second place it appears and inserting the jurisdiction.
 (2)Probation and parole violator warrant requirementSection 202(x)(1)(A)(v) of the Social Security Act (42 U.S.C. 402(x)(1)(A)(v)) is amended to read as follows:
						
 (v)is the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law..
 (b)Effective dateThe amendments made by this section shall be effective with respect to benefits payable under the Social Security Act for months that begin after the date that is 1 year following the date of the enactment of this section.
				303.Real property acquired by the Trust Funds
 (a)In generalSection 201(g) of the Social Security Act (42 U.S.C. 401(g)) is amended by adding at the end the following:
					
						(5)
 (A)Notwithstanding any other provision of law, for any real property acquired using funds derived from the Trust Funds—
 (i)the Managing Trustee shall record such property as an asset of the Trust Fund from which such funds were derived;
 (ii)any net proceeds from the disposition of such property sold at any time shall be deposited in such Trust Fund, to be invested by the Managing Trustee in the same manner and to the same extent as the other assets of such Trust Fund; and
 (iii)the use of such real property shall be restricted to purposes of carrying out the duties of the Commissioner as authorized by this Act and any other Federal law..
 (b)Prohibition on use of Trust Funds for certain administrative costsSection 201(g)(5) of the Social Security Act (42 U.S.C. 401(g)(5)), as added by subsection (a), is further amended by adding at the end the following:
					
						(B)
 (i)Funds made available for expenditure pursuant to the authorization in this subsection may not be used for the operation and maintenance of real property in amounts that exceed the actual costs of such operation and maintenance, including any amounts for overhead, space and services, repair, replacement, or depreciation.
 (ii)For purposes of this subparagraph, funds made available for the replacement of the National Computer Center shall be deemed to be funds made available as described in clause (i)..
 (c)Annual reportSection 201(c) of the Social Security Act (42 U.S.C. 401(c)) is amended by inserting after the second sentence in the matter following paragraph (5) the following: Such statement of assets shall include an estimate of the fair market value of all real property recorded as an asset of the Trust Funds at the end of the preceding fiscal year..
 (d)Effective dateThe amendments made by subsection (a) shall apply with respect to real property acquired using funds solely derived from the Trust Funds and disposed of on, before, or after the date of enactment of this Act.
				304.Require child beneficiaries to attend school
				(a)Child’s benefits under title II
 (1)In generalSection 202(d)(1)(B)(i) of the Social Security Act (42 U.S.C. 402(d)(1)(B)(i)) is amended by striking age of 18 and inserting applicable full-time attendance age.
 (2)Applicable full-time attendance ageSection 202(d)(7) of such Act (42 U.S.C. 402(d)(7)) is amended by adding at the end the following:  (E)The applicable full-time attendance age is—
 (i)the age of 18 (in the case of an individual who becomes entitled to child’s insurance benefits before 2019), and
 (ii)the age of 15 (in the case of an individual who becomes entitled to child’s insurance benefits in or after 2019)..
					(3)Conforming amendments
 (A)TerminationSection 202(d)(1) of such Act (42 U.S.C. 402(d)(1)) is amended in each of subparagraphs (E), (F), and (G) by striking age of 18 each place it appears and inserting applicable full-time attendance age.
 (B)ReentitlementSection 202(d)(6) of such Act (42 U.S.C. 402(d)(6)) is amended by striking age of 18 and inserting applicable full-time attendance age. 305.Minimum monthly withholding to recover old-age, survivors, and disability insurance overpayments (a)Minimum monthly withholding (1)In generalSection 204(a)(1) of the Social Security Act (42 U.S.C. 404(a)(1)) is amended—
 (A)by redesignating subparagraph (A) as clause (i) of subparagraph (A); (B)in subparagraph (A)(i) (as so redesignated), by striking With and inserting Subject to clause (ii), with; and
 (C)by adding at the end the following:  (ii)If the Commissioner determines that withholding the full amount of a monthly benefit payment to which an individual is otherwise entitled under this title to recover an overpayment pursuant to this section would defeat the purpose of this title, the Commissioner may withhold from such payment an amount that is less than such full amount but not less than 10 percent of such full amount..
 (2)RegulationsThe Commissioner of Social Security shall prescribe such regulations and make any conforming changes to regulations as the Commissioner determines appropriate to carry out the amendments made by this subsection.
 (3)Effective dateThe amendments made by this subsection shall apply with respect to overpayments established on or after the date that is 1 year after the date of the enactment of this section.
					(b)Annual report
 (1)In generalSection 845(c) of the Bipartisan Budget Act of 2015 (42 U.S.C. 404 note) is amended— (A)in paragraph (1), by striking and at the end;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:
							
 (2)the average length of repayment plans for the recovery of such overpayments; and. (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the annual report due on January 1, 2019.
 306.Clarification of the treatment of overpaymentsSection 207 of the Social Security Act (42 U.S.C. 407) is amended by adding at the end the following:
				
					(d)
 (1)The amount of any overpayment of benefits to an individual under this title, and any obligation of the individual to repay such overpayment, shall be determined solely under this title.
 (2)No other provision of law, including title 11 of the United States Code, may be construed to limit, supersede, or otherwise modify the provisions of this subsection except to the extent that it does so by express reference to this subsection..
			